

116 HR 4706 IH: Advancing Competency-Based Education Act of 2019
U.S. House of Representatives
2019-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4706IN THE HOUSE OF REPRESENTATIVESOctober 16, 2019Mr. Neguse introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Higher Education Act of 1965 to authorize competency-based education demonstration
			 projects.
	
 1.Short titleThis Act may be cited as the Advancing Competency-Based Education Act of 2019. 2.Competency-based education demonstration projects (a)ProjectsPart G of title IV of the Higher Education Act of 1965 (20 U.S.C. 1088 et seq.) is amended by inserting after section 486A the following:
				
					486B.Competency-based education demonstration projects
 (a)Demonstration projects authorizedThe Secretary shall select, in accordance with subsection (d), eligible entities to voluntarily carry out competency-based education demonstration projects for a duration of 5 years and receive waivers or other flexibility described in subsection (e) to carry out such projects.
						(b)Application
 (1)In generalEach eligible entity desiring to carry out a demonstration project under this section shall submit an application to the Secretary, at such time and in such manner as the Secretary may require.
							(2)Outreach
 (A)In generalThe Secretary shall, prior to any deadline to submit applications under paragraph (1), conduct outreach to institutions, including those described in subparagraph (B) to provide those institutions with information on the opportunity to apply to carry out a demonstration project under this section.
 (B)InstitutionsThe institutions described in this subparagraph are the following: (i)Part B institutions (as defined in section 322).
 (ii)Hispanic-serving institutions (as defined in section 502). (iii)Tribal Colleges or Universities (as defined in section 316).
 (iv)Alaska Native-serving institutions (as defined in section 317(b)). (v)Native Hawaiian-serving institutions (as defined in section 317(b)).
 (vi)Predominantly Black Institutions (as defined in section 318). (vii)Asian American and Native American Pacific Islander-serving institutions (as defined in section 320(b)).
 (viii)Native American-serving, nontribal institutions (as defined in section 319). (ix)Institutions predominately serving adult learners.
 (x)Institutions serving students with special needs. (xi)Institutions located in rural areas.
									(3)Amendments
 (A)In generalAn eligible entity that has been selected to carry out a demonstration project under this section may submit to the Secretary amendments to the eligible entity’s approved application under paragraph (1), at such time and in such manner as the Secretary may require, which the Secretary shall approve or deny within 30 days of receipt.
 (B)Expanding enrollmentNotwithstanding the assurance required with respect to maximum enrollment under paragraph (4)(N)— (i)an eligible entity whose demonstration project has been evaluated under subsection (g)(2) not less than twice, may submit to the Secretary an amendment to the eligible entity’s application under paragraph (1) to increase enrollment in the project to more than 3,000 students, but not more than 5,000 students, and which shall specify—
 (I)the proposed maximum enrollment and annual enrollment growth for the project; (II)how the eligible entity will successfully carry out the project with such maximum enrollment and enrollment growth; and
 (III)any other amendments to the eligible entity’s application under paragraph (1) that are related to such maximum enrollment or enrollment growth; and
 (ii)the Secretary shall determine whether to approve or deny an amendment submitted under clause (i) for a demonstration project based on the project’s evaluations under subsection (g)(2).
 (4)ContentsEach application under paragraph (1) shall include— (A)a description of each competency-based education program to be offered by the eligible entity under the demonstration project;
 (B)a description of the alignment of the proposed competency-based education program to the institution’s mission, and evidence of institutional commitment to such program;
 (C)a description of how each program will work with employers and local industry to assess and incorporate competencies that are relevant in the labor market and how the program aligns with employer needs;
 (D)a description of the proposed academic design, academic and support services, delivery, business, and financial models for the demonstration project, including explanations and supporting documents, including financial statements, and, any revenue-sharing agreements with third-party servicers or online program managers, of how each competency-based education program offered under the demonstration project will—
 (i)result in the achievement of competencies; (ii)differ from standard credit hour approaches, in whole or in part; and
 (iii)result in lower costs or shortened time to the completion of a certificate or degree; (E)a description of how each competency-based education program offered under the demonstration project will award academic credit to advance the progress of a student toward completion of a certificate or degree that is portable and used by in-demand employers for making employment decisions;
 (F)a description of how each credit-bearing competency-based education program offered under the demonstration project is aligned with a career pathway;
 (G)a description of the meaningful role of the appropriate instructors of the eligible entity in the development, design, implementation, delivery, and evaluation of each such competency-based education program;
 (H)a description of how each such competency-based education program will provide strong post-enrollment job placement, earnings, and loan repayment outcomes;
 (I)a description of how the eligible entity will facilitate transfer, postsecondary study, and employer understanding by articulating a competency-based transcript from a competency-based education program offered under the demonstration project to a credit hour transcript at another program at the eligible entity and to other institutions of higher education;
 (J)a description of the statutory and regulatory requirements described in subsection (e) for which the eligible entity is seeking a waiver or other flexibility, and why such waiver or flexibility is necessary to carry out the demonstration project;
 (K)a description of indicators of a program’s effectiveness to inform how a third party will reliably assess student learning for each competency-based education program offered under the demonstration project;
 (L)a description of how the eligible entity will develop and evaluate the competencies and assessments of student knowledge administered as part of the demonstration project, including whether there is a relationship between the competency unit and a traditional credit or clock hour, the average time it takes to earn a competency, how such competencies and assessments are aligned with workforce needs and any other considerations the institution made when it developed its unit of competency;
 (M)a description of the proposal for determining a student’s Federal student aid eligibility under this title for participating in the demonstration project, the award and distribution of such aid, and the safeguards to ensure that students are making satisfactory progress that warrants the disbursement of such aid;
 (N)an assurance that the demonstration project at each eligible entity— (i)will enroll a minimum of 25 students and a maximum of 3,000 students or, in the case of an eligible entity with an application amendment approved under paragraph (3)(B), the maximum enrollment approved under such paragraph;
 (ii)will identify and disseminate best practices with respect to the demonstration project to the Secretary and to other eligible entities carrying out a demonstration project under this section;
 (iii)operates under an agreement with the accrediting agency or association of the eligible entity to establish the standards described in subsection (c); and
 (iv)uses available funds solely for purposes of awarding academic credit to eligible students based on the achievement of competencies and for the related costs or fees of demonstrating the achievement of competencies;
 (O)a description of the population of students to whom competency-based education under the demonstration project will be offered, including demographic information and prior educational experience, disaggregated by students who are Federal Pell Grant recipients, students of color, Native students, students with disabilities, students who are veterans or members of the Armed Forces, adult learners, and first generation college students, and how such eligible entity will, when appropriate, address the specific needs of each such population of students when carrying out the demonstration project;
 (P)a description of outreach and communication activities to students who may benefit under the demonstration project, including those described in subparagraph (O);
 (Q)a description of how the institution is ensuring that students participating in the demonstration project will not, on average, be eligible for more or less Federal assistance under this title than such students would have been eligible for under a program measured in credit or clock hours;
 (R)the cost of attendance for each competency-based education program offered under the demonstration project, disaggregated by each of the applicable costs or allowances described in paragraphs (1) through (13) of section 472, and the estimated amount of the cost of attendance of each such program to be covered by need-based grant aid and merit-based grant aid from Federal, State, institutional, and private sources;
 (S)a description of other competency-based education programs the eligible entity offers or plans to offer outside of the demonstration project;
 (T)a description of how the eligible entity will use data to— (i)ensure that each competency-based education program under the demonstration project meets the benchmarks established in accordance with subsection (c)(2)(E);
 (ii)confirm relevancy of competencies in the labor market; and (iii)improve each such program; and
 (U)such other elements as the Secretary may require. (c)Recognition by accrediting agency or associationUnless a program has already been recognized as a direct assessment program by the accrediting agency or association of the eligible entity, in order to carry out a competency-based education program under a demonstration project under this section, an eligible entity shall include in its application under subsection (b), a letter from the accrediting agency or association of the eligible entity that describes how it will establish and enforce the following standards with respect to such competency-based education program:
 (1)Standards for determining whether the eligible entity or the program requires students to demonstrate competencies that are—
 (A)capable of being validly and reliably assessed; and (B)appropriate in scope and rigor for the award of the relevant certificate or degree.
 (2)Standards for determining whether the eligible entity or the program demonstrate— (A)the administrative capacity and expertise that will ensure—
 (i)the validity and reliability of assessments of competencies; and (ii)good practices in assessment and measurement;
 (B)sufficient educational content, activities, and resources (including faculty support)— (i)to enable students to learn or develop what is required to demonstrate or attain mastery of competencies; and
 (ii)that are consistent with the qualifications of graduates of traditional programs; (C)that the quality of demonstration of competence is judged at mastery for each competency that is assessed for the award of a certificate or degree;
 (D)a standard for the amount of learning that is included in a unit of competency; (E)reasonable, clear, and actionable benchmarks for graduation rates and the employment and earnings of graduates, including job placements in a field for which the program prepares students, debt-to-earnings ratios, loan repayment rates, and student satisfaction;
 (F)regular evaluation of whether the program meets the benchmarks under subparagraph (E), and address what may be the cause with identified interventions; and
 (G)that students may not receive a subsequent disbursement until they have completed the anticipated number of credits for the payment period.
 (3)Standards for determining when to deny, withdraw, suspend, or terminate the accreditation of the program if the benchmarks under paragraph (2)(E) are not achieved after 4 consecutive title IV payment periods, including standards for providing sufficient opportunity—
 (A)for the eligible entity or program to provide a written response regarding the failure to achieve such benchmarks be considered by the agency or association in the manner described in section 496(a)(6)(B); and
 (B)for the eligible entity or program to appeal any adverse action under this subparagraph before an appeals panel that meets the requirements of section 496(a)(6)(C).
								(d)Selection
 (1)In generalNot later than 12 months after the date of enactment of the Advancing Competency-Based Education Act of 2019, the Secretary shall select not less than 25 and not more than 100 eligible entities to carry out a demonstration project under this section under which at least 1 competency-based education program is offered at each eligible entity.
 (2)ConsiderationsIn selecting eligible entities under paragraph (1), the Secretary shall— (A)consider the number and quality of applications received;
 (B)consider an eligible entity’s— (i)ability to successfully execute the demonstration project as described in the eligible entity’s application under subsection (b);
 (ii)commitment and ability to effectively finance the demonstration project; (iii)ability to provide administrative capability and the expertise to evaluate student progress based on measures other than credit hours or clock hours;
 (iv)history of compliance with the requirements of this Act; (v)commitment to work with the Director and the Secretary to evaluate the demonstration project and the impact of the demonstration project under subsection (g)(2);
 (vi)commitment and ability to assess student learning through a third party; (vii)commitment of the accrediting agency or association of the eligible entity to establish and enforce the standards described in subsection (c); and
 (viii)commitment to collaboration with an employer advisory group or specific employers to determine how the demonstration project will meet employer needs;
 (C)ensure the selection of a diverse group of eligible entities with respect to size, mission, student population, and geographic distribution;
 (D)not limit the types of programs of study or courses of study approved for participation in a demonstration project; and
 (E)not select an eligible entity— (i)that, for 1 or both of the preceding 2 fiscal years—
 (I)had a cohort default rate (defined in section 435(m)) that was 30 percent or higher; (II)failed to meet the requirement under section 487(a)(24); or
 (III)was— (aa)under probation or an equivalent status from the accrediting agency or association of the eligible entity;
 (bb)under sanction from the authorization agency of the State in which the eligible entity is located; or
 (cc)under public investigation or facing a pending lawsuit from a State or Federal agency; (ii)if the Department has concerns with the entity's compliance based on program reviews or audits; or
 (iii)if the eligible entity fails to meet the financial responsibility standards prescribed by the Secretary in accordance with section 498(c) or is placed on a reimbursement system of payment by the Secretary.
									(e)Waivers and other flexibility
 (1)In generalWith respect to any eligible entity selected to carry out a demonstration project under this section, the Secretary may—
 (A)waive any requirements of the provisions of law (including any regulations promulgated under such provisions) listed in paragraph (2) for which the eligible entity has provided a reason for waiving under subsection (b)(4)(J); or
 (B)provide other flexibility, but not waive, any requirements of the provisions of law (including any regulations promulgated under such provisions) listed in paragraph (3) for which the eligible entity has provided a reason with which the Secretary agrees for such flexibility under subsection (b)(4)(J).
 (2)Provisions eligible for waiversThe Secretary may waive the following under paragraph (1)(A): (A)Subparagraphs (A) and (B) of section 102(a)(3).
 (B)Section 484(l)(1). (3)Provisions eligible for flexibilityThe Secretary may provide the flexibility described in paragraph (1)(B) with respect to the requirements under provisions in title I, part F of this title, or this part, that inhibit the operation of a competency-based education program, relating to the following:
 (A)Documenting attendance. (B)Weekly academic activity.
 (C)Minimum weeks of instructional time. (D)Requirements for credit hour or clock hour equivalencies if an institution proposes a measure clearly defined in its application that accounts for the academic intensity of study.
 (E)Requirements for regular and substantive interaction with the instructor. (F)Definitions of the terms academic year, full-time student, part-time student, term (including standard term, non-term, and non-standard term), satisfactory academic progress, educational activity, program of study, and payment period.
 (G)Methods of disbursing student financial aid by institutions of higher education selected, as of the date of enactment of the Advancing Competency-Based Education Act of 2019, as experimental sites under section 487A(b)(3) to carry out competency-based education programs.
 (H)Restrictions regarding concurrent student enrollment in Direct Assessment and non-Direct Assessment programs.
 (4)Measurement of activity or academic workAn institution granted flexibility under paragraph (3) related to requirements for credit hour or clock hour equivalencies shall include a measurement of activity or academic work by students as considered comparable to the standard practice for measuring credit or clock hours for these areas.
 (f)NotificationNot later than 9 months after the date of enactment of the Advancing Competency-Based Education Act of 2019, the Secretary shall make available to the authorizing committees and the public a list of eligible entities selected to carry out a demonstration project under this section, which shall include for each such eligible entity—
 (1)the specific waiver or other flexibility from statutory or regulatory requirements offered under subsection (e); and
 (2)a description of the competency-based education programs, and its associated accreditation standards, to be offered under the project.
							(g)Information and evaluation
							(1)Information
 (A)Student-level dataEach eligible entity that carries out a demonstration project under this section shall provide to the Director the student-level data for the students enrolled in a program described in subparagraph (C)(i)(I), the student-level data for the students enrolled in a program described in subparagraph (C)(i)(II), and the student-level data for students enrolled in a program described in subparagraph (C)(i)(III) to enable the Director—
 (i)to determine the aggregate information described in subparagraph (B) with respect to each such program; and
 (ii)to the extent practicable, to compare the programs using a rigorous evaluation, such as propensity score matching.
 (B)Aggregate informationFor purposes of the evaluation under paragraph (2), the Director shall use the student-level data provided under subparagraph (A) by an eligible entity to determine the following information with respect to each program described in subparagraph (C)(i) offered at such eligible entity:
 (i)The average number of credit hours students earned prior to enrollment in the program, if applicable.
 (ii)The number and percentage of students enrolled in a competency-based education program that are also enrolled in programs of study or courses of study offered in credit hours or clock hours, disaggregated by student status as a first-year, second-year, third-year, fourth-year, or other student.
 (iii)The average period of time between the enrollment of a student in the program and the first assessment of student knowledge of such student.
 (iv)The average time to 25 percent, 50 percent, 75 percent, 100 percent, 150 percent, and 200 percent completion of a certificate or degree.
 (v)The number and percentage of students who begin in a certain cohort and complete a certificate or degree.
 (vi)The number and percentage of students who begin in a certain cohort and withdraw without completing a certificate or degree.
 (vii)The number and percentage of students who begin in a certain cohort who reach 25 percent, 50 percent, 75 percent, 100 percent completion of a certificate or degree.
 (viii)The number and percentage of students who begin in a certain cohort who re-enroll in a second period.
 (ix)The median number of competencies completed per period. (x)The average number of attempts it takes students to pass all assessments of student knowledge during the period of enrollment in the program.
 (xi)The percentage of summative assessments of student competence that students passed on the first attempt during the period of enrollment in the program.
 (xii)The percentage of summative assessments of student competence that students passed on the second attempt and the average period of time between the first and second attempts during the period of enrollment in the program.
 (xiii)The average number of competencies a student acquired and demonstrated while enrolled in a program and the period of time during which the student acquired such competencies.
 (xiv)The number and percentage of students completing the program who find employment that lasts not less than 6 months within 6 months of graduation, disaggregated by number and percentage of such students finding employment in a field related to the program.
 (xv)Student job placement rates 1, 2, and 3 years after graduating from the program, if available. (xvi)The median student earnings 1, 2, and 3 years after graduating from the program, if available.
 (xvii)The number and percentage of students completing the program who continue their education. (xviii)Such other information as the Director may reasonably require.
 (C)DisaggregationThe information determined under subparagraph (B) shall be disaggregated as follows, provided that the disaggregation of the information does not identify any individual student:
 (i)For each eligible entity that carries out a demonstration project under this section, disaggregation by—
 (I)the students enrolled in each competency-based education program under the project; (II)the students enrolled in each competency-based education program not being carried out under the project, if the eligible entity has a competency-based education program not being carried out under the project; and
 (III)the students enrolled in a program not described in subclause (I) or (II). (ii)For each group of students described in clause (i), disaggregation by prior postsecondary experience, age group, race, gender, disability status, students who are Veterans or servicemembers, first generation college students, full-time and part-time enrollment, and status as a recipient of a Federal Pell Grant.
 (D)CouncilThe Director shall provide to the Competency-Based Education Council any information described in subparagraph (A) or (B) (other than personally identifiable information) that may be necessary for the Council to carry out its duties under section 3(e) of the Advancing Competency-Based Education Act of 2019.
								(2)Evaluation
 (A)In generalThe Director, in consultation with the Secretary and using the information determined under paragraph (1), shall annually evaluate each eligible entity carrying out a demonstration project under this section. Each evaluation shall be disaggregated in accordance with subparagraph (B) and include—
 (i)the extent to which the eligible entity has met the elements of its application under subsection (b)(4);
 (ii)whether the demonstration project led to reduced cost, including as reflected by median debt levels, or time to completion of a certificate or degree, and the amount of cost or time reduced for such completion;
 (iii)obstacles related to student financial assistance for competency-based education; (iv)the extent to which statutory or regulatory requirements not waived or for which flexibility is not provided under subsection (e) presented difficulties or unintended consequences for students or eligible entities;
 (v)a description of the waivers or flexibility provided under subsection (e) that were most beneficial to students or eligible entities, and an explanation of such benefits;
 (vi)the percentage of students who received each of the following— (I)a grant under this title;
 (II)a loan under this title; (III)a State grant;
 (IV)a State loan; (V)an institutional grant;
 (VI)an institutional loan; (VII)a private loan; and
 (VIII)an employer grant or subsidy; (vii)median annual total cost and net cost to the student of the program;
 (viii)median total cost and net cost of the credential and associated examination or licensure calculated upon completion;
 (ix)median outstanding balance of principal and interest on loans made under this title that students have upon graduation;
 (x)the median 3-year and 5-year cohort default rate; (xi)the median 1-year and 3-year repayment rate of loans made under this title;
 (xii)the median student earnings 1, 3, and 4 years after graduation; (xiii)a description of the curricular infrastructure, including assessments of student knowledge and the corresponding competencies;
 (xiv)a description of the role of faculty and faculty involvement; and (xv)outcomes of the assessments of student competency.
 (B)DisaggregationThe data collected under clauses (vi) through (xii) shall be disaggregated by each group of students described in paragraph (1)(C).
 (3)Annual reportThe Director, in consultation with the Secretary, shall annually provide to the authorizing committees a report on—
 (A)the evaluations required under paragraph (2); (B)the number and types of students receiving assistance under this title for competency-based education programs offered under projects under this section;
 (C)any proposed statutory or regulatory changes designed to support and enhance the expansion of competency-based education programs, which may be independent of or combined with traditional credit hour or clock hour projects;
 (D)the most effective means of delivering competency-based education programs through projects under this section; and
 (E)the appropriate level and distribution methodology of Federal assistance under this title for students enrolled in a competency-based education program.
 (h)CoordinationAn eligible entity or the Director shall consult with the Secretary of Education or the Secretary of the Treasury to obtain the employment, earnings, and loan information that may be necessary for purposes of subsection (c)(2)(F) or subsection (g), respectively.
 (i)OversightIn carrying out this section, the Secretary shall, on a not less frequently than quarterly basis— (1)assure compliance of eligible entities with the requirements of this title (other than the provisions of law and regulations that are waived under subsection (e));
 (2)provide technical assistance; (3)monitor fluctuations in the student population enrolled in the eligible entities carrying out the demonstration projects under this section;
 (4)consult with appropriate accrediting agencies or associations and appropriate State regulatory authorities for additional ways of improving the delivery of competency-based education programs; and
 (5)collect and disseminate to eligible entities carrying out a demonstration project under this section, best practices with respect to such projects.
							(j)Data privacy
 (1)In generalIt shall be unlawful for any person who obtains or has access to personally identifiable information in connection with this section to willfully disclose to any person (except as authorized in this Act or any Federal law) such personally identifiable information.
 (2)PenaltyAny person who violates paragraph (1) shall be fined not more than $5,000, imprisoned not more than 5 years, or both, together with the costs of prosecution.
 (3)Employee or officer of the united statesIf a violation of paragraph (1) is committed by any officer or employee of the United States, the officer or employee shall be dismissed from office or discharged from employment upon conviction for the violation.
 (4)Sale of data prohibitedData collected under this section shall not be sold to any third party by the Director, any postsecondary institution, or any other entity.
 (5)Limitation on use by other Federal agenciesThe Director shall not allow any other Federal agency to use personally identifiable data collected under this section for any purpose except as explicitly authorized by this Act.
 (6)Law enforcementPersonally identifiable information collected under this section shall not be used for any law enforcement activity or any other activity that would result in adverse action against any student, including debt collection activity or enforcement of the immigration laws.
 (k)Authorization of appropriationsThere are authorized to be appropriated $5,000,000 to the Department to carry out the project under this section.
 (l)DefinitionsFor the purpose of this section: (1)Career pathwayThe term career pathway has the meaning given the term in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).
 (2)CompetencyThe term competency means the knowledge, skill, and abilities demonstrated for a particular program of study. (3)Competency-based education programThe term competency-based education program means a postsecondary program that provides competency-based education for which the accrediting agency or association of the institution of higher education offering such program has established or will establish the standards described in subsection (c) and, in accordance with such standards—
 (A)measures academic progress and credential attainment by the assessment of student learning in lieu of, or in addition to, credit or clock hours;
 (B)measures and assesses such academic progress and attainment in terms of a student’s mastery of competencies by identifying what students know and the skills mastered through rigorous assessment;
 (C)determines and reports to the Secretary the number of credit or clock hours that would be needed for the attainment of a similar level of knowledge, skills, and characteristics in a standard credit or clock hour program;
 (D)provides the educational content, activities, support, and resources necessary to enable students to develop and attain the competencies that are required to demonstrate mastery of such competencies, including a system for monitoring a student’s engagement and progress in each competency, in which faculty are responsible for providing proactive academic assistance, when needed, on the basis of such monitoring;
 (E)upon a student’s demonstration or mastery of a set of competencies identified and required by the institution, leads to or results in the awarding of a certificate or degree;
 (F)ensures that funds received under this title may be used only for learning that results from instruction provided or overseen by the institution and not for the portion of the program of which the student has demonstrated mastery prior to enrollment in the program or tests of learning that are not associated with educational activities overseen by the institution;
 (G)is organized in a manner that an institution can determine, based on the method of measurement selected by the institution, and approved by the accreditor as described in subsection (c), what constitutes a full-time, three-quarter time, half-time, and less than half-time workload for the purposes of awarding and administering assistance under this title, or assistance provided under another provision of Federal law to attend an institution of higher education; and
 (H)may use a disaggregated faculty model in which the educational responsibilities for an academic course are divided among a number of individuals, each performing specific tasks essential to instruction, including curriculum design, content delivery, and student assessment.
 (4)DirectorThe term Director means the Director of the Institute of Education Sciences. (5)Dual or concurrent enrollment programThe term dual or concurrent enrollment program has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (6)Eligible entityThe term eligible entity means an institution of higher education, which may be an institution of higher education that offers a dual or concurrent enrollment program.
 (7)First generation college studentThe term first generation college student has the meaning given the term in section 402A(h)(3). (8)Institution of higher educationThe term institution of higher education has the meaning given the term in section 102, except that such term does not include institutions described in section 102(a)(1)(C)..
 (b)Exception to student unit record banSection 134(b) of the Higher Education Act of 1965 (20 U.S.C. 1015c(b)) is amended— (1)by striking (1) is necessary and inserting the following (1)(A) is necessary;
 (2)by striking (2) was in and inserting the following (B) was in; (3)by striking the period at the end and inserting ; or; and
 (4)by adding at the end the following:  (2)is necessary for the operation of section 486B..
 (c)Rule of constructionNothing in this Act or the amendments made by this Act shall be construed to alter the authority of the Secretary of Education to establish experimental sites under any other provision of law.
			3.Competency-based education council
 (a)Establishment of a committee on competency-Based educationNot later than 6 months after the date of enactment of this Act, there shall be established the Competency-Based Education Council (referred to in this section as the Council).
			(b)Membership
 (1)CompositionThe Council shall be composed of— (A)3 individuals appointed by the Secretary of Education;
 (B)2 individuals appointed by the Director of the Bureau of Consumer Financial Protection; (C)not less than 8 and not more than 13 individuals appointed by the Comptroller General of the United States, representing—
 (i)experts in competency-based education; (ii)faculty members in competency-based education programs;
 (iii)administrators at institutions that offer competency-based education programs; (iv)individuals currently enrolled in or graduated from a competency-based education program;
 (v)accrediting agencies or associations that recognize competency-based education programs; (vi)experts from State educational agencies; and
 (vii)business and industry representatives; (D)4 members appointed by—
 (i)the majority leader of the Senate; (ii)the minority leader of the Senate;
 (iii)the Speaker of the House of Representatives; and (iv)the minority leader of the House of Representatives.
 (2)ChairpersonThe Council shall select a Chairperson from among its members. (3)VacanciesAny vacancy in the Council shall not affect the powers of the Council and shall be filled in the same manner as an initial appointment.
 (c)MeetingsThe Council shall hold, at the call of the Chairperson, not less than 6 meetings before completing the study required under subsection (e) and the report required under subsection (f).
			(d)Personnel matters
 (1)Compensation of membersEach member of the Council shall serve without compensation in addition to any such compensation received for the member’s service as an officer or employee of the United States, if applicable.
 (2)Travel expensesThe members of the Council shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for employees of agencies under subchapter 1 of chapter 57 of title 5, United States Code, while away from their homes or regular places of business in the performance of services for the Council.
				(e)Duties of the council
 (1)StudyThe Council shall conduct a study on the ongoing innovation and development of competency-based education programs.
 (2)RecommendationsBased on the findings of the study under paragraph (1), and the annual evaluations of the demonstration projects under section 486B of the Higher Education Act of 1965, the Council shall develop recommendations for the authorization of competency-based education under the Higher Education Act of 1965, including recommendations that—
 (A)provide or update standard definitions, if needed, for relevant terms, including— (i)competency-based education;
 (ii)competency-based education program; including quality indicators, that include appropriate student outcome metrics, for such programs; and
 (iii)any other relevant definitions agreed upon; and (B)address—
 (i)the amount of learning in a competency unit; (ii)the transfer of competency-based education credits to other institutions or programs;
 (iii)the minimum amount of time in an academic year for competency-based education programs, for financial aid purposes;
 (iv)considerations for accreditation agencies before recognizing competency-based education programs; (v)address the role of faculty and faculty involvement in competency-based education programs;
 (vi)additional resources that may be needed for adequate oversight of competency-based education programs; and
 (vii)the responsiveness of competencies to the labor market and employers. (f)Reports (1)Interim reportsNot later than 2 years after the date of enactment of this Act, and biennially thereafter until the final report is submitted under paragraph (2), the Council shall prepare and submit to the Secretary of Education and Congress and make available to the public a report that provides ongoing feedback to the annual evaluations of the demonstration projects under section 486B(g)(2) of the Higher Education Act of 1965, including a discussion of implementation challenges programs face, and the items listed in subsection (e)(2)(B).
 (2)Final reportNot later than 6 years after the date of enactment of this Act, the Council shall prepare and submit to the Secretary of Education and Congress and make available to the public a report containing the findings of the study under subsection (e)(1) and the recommendations developed under subsection (e)(2).
				